355 U.S. 6 (1957)
AKRON, CANTON & YOUNGSTOWN RAILROAD CO. ET AL.
v.
FROZEN FOOD EXPRESS ET AL.
No. 258.
Supreme Court of United States.
Decided October 14, 1957.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
Carl Helmetag, Jr. and Charles P. Reynolds for appellants in No. 258.
Rollo E. Kidwell and Peter T. Beardsley for appellant in No. 263.
Robert W. Ginnane and Charlie H. Johns, Jr. for appellant in No. 270.
Carl L. Phinney for the Frozen Food Express, appellee.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE FRANKFURTER and MR. JUSTICE HARLAN are of the opinion that probable jurisdiction should be noted.
NOTES
[*]  Together with No. 263, American Trucking Associations, Inc., v. Frozen Food Express, and No. 270, Interstate Commerce Commission v. Frozen Food Express et al., also on appeals from the same court.